Exhibit 10.4


AMENDMENT NUMBER FOUR
TO
HOME PROPERTIES, INC.
2000 STOCK BENEFIT PLAN




The 2000 Stock Benefit Plan (the “Plan”) of Home Properties, Inc. (the
“Company”), as amended, is hereby amended as described below:


1.           Limitations on Amendments to Outstanding Grants.  The following
language shall be added at the end of Section 2.2(b) of the Plan:


“In no event and notwithstanding anything to the contrary herein, the Committee
may not extend the exercise period of any Director’s Options or , Stock Options
or SARs or otherwise amend any of the terms of an outstanding Director’s Option
or, Stock Option or SAR if such extension or amendment would result in a
violation of Code Section 409A or if such extension would cause such Director’s
Option or , Stock Option or SAR to no longer be exempt from the provisions of
such Section 409A.”


2.           Amendment of Plan.  Section 2.6 shall be deleted in its entirety
and replaced with the following:


“The Plan may be suspended, terminated or reinstated, in whole or in part, at
any time by the Board of Directors.  The Board of Directors may from time to
time make such amendments to the Plan as it may deem advisable, including
amendments deemed necessary or desirable to comply with Section 409A of the
Code, Section 422 of the Code with respect to Inventive Stock Options and Rule
16b-3 or any successor or replacement provisions and any regulations issued
thereunder; provided, however, that no amendment shall be made without the
approval of the Company’s shareholders if such approval is required in the
determination of the Board of Directors in order to preserve the intended
benefits of the Plan to the Company and the Participants under applicable laws,
rules or regulations of any governmental authorities, stock exchange or other
body and no amendment shall be made if it would result in a violation of Section
409A of the Code.


Except as otherwise provided herein, termination or amendment of the Plan shall
not, without the consent of a Participant, affect such Participant’s rights
under any award previously granted to such Participant.


The Committee may also amend or modify the grant of any outstanding Award in any
manner to the extent that the Committee would have had the authority to make
such Award as so modified or amended; provided, however, that no amendment or
modification shall be made if it would result in a violation of Section 409A of
the Code.”


3.           Termination of Employment.  Section 3.7 shall be amended by adding
the following new Subsection (f) to the end thereof:


“Notwithstanding the foregoing provisions of this Section 3.7, if a Stock Option
is intended to be an Incentive Stock Option, in no event may the time for
exercise be later than three (3) months after the Participant’s termination of
employment; provided, however, in the case of a Participant’s Total Disability
or death within three (3) months after the termination of employment, the Stock
Option may be exercised within one (1) year after the date of the Participant’s
termination of employment, but in no event after the date of expiration of the
term of the Stock Option.”

 
 

--------------------------------------------------------------------------------

 



4.           Adjustments Upon Changes in Capitalization.  Section 7.1 is revised
by deleting the first two sentences therein and replacing them with the
following:


“In the event of changes to the outstanding shares of Common Stock of the
Company through reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, stock consolidation or
otherwise, or in the event of a sale of all or substantially all of the assets
of the Company, an appropriate and proportionate adjustment shall be made in the
number and kind of shares as to which Awards or Director’s Options may be
granted to prevent enlargement or dilution of rights.  A corresponding
adjustment changing the number or kind of shares and/or the purchase price per
share of unexercised Stock Options or portions thereof which shall have been
granted prior to any such change shall likewise be made to prevent enlargement
or dilution of rights.”


5.           Interpretation of Plan.  The following sentence shall be added at
the end of Section 7.9 of the Plan:


“The Plan and awards hereunder are intended to be exempt from Section 409A and
shall be interpreted consistently with such intention.”


6.           Expiration of Directors’ Options.  The following language shall be
added to the end of the last sentence of Section 4.6(d) of the Plan:


“or on the stated expiration date, whichever is earlier.”


7.           Effective Date.  This Amendment Number Four shall become effective
upon its adoption by the Board of Directors.
 
                Approved by Board of Directors
                October 29, 2008










2

--------------------------------------------------------------------------------
